[Cite as State v. Norman, 2014-Ohio-3010.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               SENECA COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                              CASE NO. 13-13-50

        v.

TORRANCE K. NORMAN, II,                                  OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Seneca County Common Pleas Court
                           Trial Court No. 13 CR 0079

                                     Judgment Affirmed

                              Date of Decision: July 7, 2014




APPEARANCES:

        Jonathan G. Stotzer for Appellant

        Brian O. Boos for Appellee
Case No. 13-13-30


PRESTON, J.

       {¶1} Defendant-appellant, Torrance K. Norman, II (“Norman”), appeals the

judgment entry of sentence of the Seneca County Court of Common Pleas

sentencing him to a total term of imprisonment of 19 years following his guilty

pleas to four counts of rape, four counts of sexual battery, two counts of gross

sexual imposition, and one count of importuning. He argues that the trial court’s

sentences were excessive. For the reasons that follow, we affirm.

       {¶2} On May 22, 2013, the Seneca County Grand Jury indicted Norman on

13 counts: Counts One, Three, Five, Seven, and Nine of rape in violation of R.C.

2907.02(A)(2), (B), first-degree felonies; Counts Two, Four, Six, Eight, and Ten

of sexual battery in violation of R.C. 2907.03(A)(5), (B), third-degree felonies;

Counts Eleven and Twelve of gross sexual imposition in violation of R.C.

2907.05(A)(1), (C)(1), fourth-degree felonies; Count Thirteen of importuning in

violation of R.C. 2907.07(B)(1), (F)(3), a fifth-degree felony. (Doc. No. 1).

       {¶3} On June 6, 2013, Norman entered pleas of not guilty to the counts of

the indictment. (Doc. No. 15).

       {¶4} On August 26, 2013, Norman and plaintiff-appellee, the State of Ohio,

reached a plea agreement, and the trial court held a change-of-plea hearing. (See

Aug. 26, 2013 Tr. at 3); (Doc. Nos. 22, 23, 24). As part of the plea agreement, the

State agreed to dismiss Counts Five and Six at the time of sentencing. (Aug. 26,


                                        -2-
Case No. 13-13-30


2013 Tr. at 5, 17); (Doc. Nos. 23, 27). In return, Norman agreed to plead guilty to

Counts One, Two, Three, Four, Seven, Eight, Nine, Ten, Eleven, Twelve, and

Thirteen. (Aug. 26, 2013 Tr. at 22-26); (Doc. Nos. 23, 24). The trial court

accepted Norman’s guilty pleas and found him guilty on those counts. (Aug. 26,

2013 Tr. at 26); (Doc. No. 24).

       {¶5} The trial court held a sentencing hearing on October 2, 2013. (Oct. 2,

2013 Tr. at 3); (Doc. No. 29). The plea agreement did not contain a joint sentence

recommendation; however, in its open sentence recommendation, the State

recommended that the trial court impose a total prison term of 21 years. (Doc. No.

23). At the sentencing hearing, the trial court concluded that Counts Seven and

Eight were allied offenses and merged them for purposes of sentencing. (Oct. 2,

2013 Tr. at 34); (Doc. No. 29).        The State elected to proceed on the rape

conviction as set forth in Count Seven. (Id. at 35); (Id.).

       {¶6} The trial court sentenced Norman to: seven years imprisonment on

Count One; 48 months imprisonment on Count Two; seven years imprisonment on

Count Three; 48 months imprisonment on Count Four; five years imprisonment on

Count Seven; five years imprisonment on Count Nine; 48 months imprisonment

on Count Ten; 12 months imprisonment on Count Eleven; 12 months

imprisonment on Count Twelve; and 10 months imprisonment on Count Thirteen.

(Id. at 39-40); (Doc. No. 29). The trial court ordered that Norman serve: the


                                         -3-
Case No. 13-13-30


sentences for Counts One and Two concurrently to each other but consecutively to

all other sentences; the sentences for Counts Three and Four concurrently to each

other but consecutively to all other sentences; the sentence for Count Seven

concurrently to all other sentences; the sentences for Counts Nine and Ten

concurrently to each other but consecutively to all other sentences; and the

sentences for Counts Eleven, Twelve, and Thirteen concurrently to each other and

concurrently to all other sentences.      (Id. at 41); (Id.).   The total term of

imprisonment to which the trial court sentenced Norman was 19 years. (Id.); (Id.).

       {¶7} The trial court dismissed Counts Five and Six after granting the

State’s motion to dismiss those counts. (Doc. Nos. 27, 28).

       {¶8} The trial court filed its judgment entry of sentence on October 4, 2013.

(Doc. No. 29).

       {¶9} On November 1, 2013, Norman filed a notice of appeal. (Doc. No.

33). He raises one assignment of error for our review.

                              Assignment of Error

       The sentences of the trial court were excessive.

       {¶10} In his assignment of error, Norman argues that his 19-year sentence

“is so grossly disproportionate to the Offenses [sic] that it does shock the sense of

Justice [sic] of the Community [sic].” (Appellant’s Brief at 16). Specifically,

Norman argues that the three cases cited by the State at the sentencing hearing


                                        -4-
Case No. 13-13-30


involved sentences of at least six years fewer than his 19-year sentence. He also

argues that he has no substantial prior record, no violent history, no sex offense

record, and no felony record, that he was employed at Whirlpool at the time of the

offenses, that no weapon was used in the offenses, that he had an untreated

drinking problem that impacted his conduct, and that he has accepted

responsibility for his actions.

       {¶11} A trial court’s sentence will not be disturbed on appeal absent a

defendant’s showing by clear and convincing evidence that the sentence is

unsupported by the record; that the sentencing statutes’ procedure was not

followed or there was not a sufficient basis for the imposition of a prison term; or

that the sentence is contrary to law. State v. Ramos, 3d Dist. Defiance No. 4-06-

24, 2007-Ohio-767, ¶ 23 (stating that “the clear and convincing evidence standard

of review set forth under R.C. 2953.08(G)(2) remains viable with respect to those

cases appealed under the applicable provisions of R .C. 2953.08(A), (B), and (C) *

* *”); State v. Rhodes, 12th Dist. Butler No. CA2005-10-426, 2006-Ohio-2401, ¶

4; State v. Tyson, 3d Dist. Allen Nos. 1-04-38 and 1-04-39, 2005-Ohio-1082, ¶ 19,

citing R.C. 2953.08(G).

       {¶12} Clear and convincing evidence is that “which will produce in the

mind of the trier of facts a firm belief or conviction as to the facts sought to be

established.” Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the


                                       -5-
Case No. 13-13-30


syllabus; State v. Boshko, 139 Ohio App.3d 827, 835 (12th Dist.2000).             An

appellate court should not, however, substitute its judgment for that of the trial

court because the trial court is “‘clearly in the better position to judge the

defendant’s dangerousness and to ascertain the effect of the crimes on the

victims.’” State v. Watkins, 3d Dist. Auglaize No. 2-04-08, 2004-Ohio-4809, ¶ 16,

quoting State v. Jones, 93 Ohio St.3d 391, 400 (2001).

       {¶13} Norman does not argue that his sentence is contrary to law, that the

trial court did not follow the sentencing statutes’ procedure, or that there was not a

sufficient basis for the imposition of a prison term. Nor does Norman argue that

the trial court failed to consider R.C. 2929.11 and 2929.12, or that the trial court

failed to make the necessary consecutive-sentences findings under R.C. 2929.14.

Therefore, we will not address those issues. Rather, it appears that Norman argues

that his sentence is unsupported by the record and that it is disproportionate to

sentences in similar cases.

       {¶14} The record supports the findings that the trial court made when it

considered the applicable sentencing statutes.          Norman’s victim was his

stepdaughter, who was 14 and 15 years old at the time of the offenses. (Oct. 2,

2013 Tr. at 36); (Presentence Investigation Report (“PSI”)).         The trial court

summarized the nature of Norman’s offenses, which took place over the course of

nine months:


                                        -6-
Case No. 13-13-30


       Vaginal intercourse occurred at least ten times. The cunnilingus

       occurred at least one time. The felatio [sic] occurred at least two

       times. That the victim’s breasts were kissed at least three times.

       That there was digital penetration at least five times. There was

       masturbation performed on the Defendant at least two times. And

       then she was felt up or touched numerous times.

(Oct. 2, 2013 at 39). (See also PSI). Norman threatened the victim by saying,

“Snitches get stitches,” among other things. (Oct. 2, 2013 at 37-38); (PSI).

       {¶15} The stepfather-stepdaughter relationship facilitated the offenses. (Id.

at 37); (Id.). The victim suffered serious psychological harm as a result of the

offenses. (Id. at 20-24, 36); (Id.); (Victim Impact Statements). Specifically, the

victim cut herself and had thoughts of suicide. (Id. at 23, 37); (Id.); (Id.). Her

academic performance has declined dramatically, and she has trust issues and

nightmares. (Id. at 21-23, 37); (Id.); (Id.). The injury to the victim was worsened

by the physical and mental condition and age of the victim. (Id. at 36); (Id.); (Id.).

The trial court also observed that Norman did not show genuine remorse for the

offense and continues to blame alcohol for his actions. (Oct. 2, 2013 Tr. at 37);

(PSI). Indeed, even in his brief, Norman argues that he “had an untreated drinking

problem which impacted his conduct.” (Appellant’s Brief at 17).




                                        -7-
Case No. 13-13-30


       {¶16} Norman faced a total prison sentence of 63 years based on the

offenses to which he pled guilty. See R.C. 2929.14. The State recommended a

total sentence of 21 years imprisonment. (Doc. No. 23); (Oct. 2, 2013 Tr. at 17).

The trial court sentenced Norman to a total of 19 years in prison—less than one-

third of the total amount of prison time he faced after pleading guilty. (Doc. No.

29); (Oct. 2, 2013 Tr. at 41). Based on our review of the record, we cannot

conclude that Norman’s sentence was unsupported by the record.

       {¶17} Norman also argues that his sentence is disproportionate to sentences

in similar cases—namely, three cases cited by the State at the sentencing hearing.

“A defendant alleging disproportionality in felony sentencing has the burden of

producing evidence to ‘indicate that his sentence is directly disproportionate to

sentences given to other offenders with similar records who have committed these

offenses * * *.’”     State v. Ewert, 5th Dist. Muskingum No. CT2012-0002,

2012-Ohio-2671, ¶ 31, quoting State v. Breeden, 8th Dist. Cuyahoga No.

84663, 2005-Ohio-510, ¶ 81. If a defendant fails to argue to the trial court that his

sentence is not consistent with or proportionate to sentences imposed for similar

crimes committed by similar offenders, then the defendant waives that issue for

appeal. Ewert at ¶ 31 , citing State v. Santiago, 8th Dist. Cuyahoga No. 95516,

2011-Ohio-3058, ¶ 42 and State v. Lycans, 8th Dist. Cuyahoga No. 93480, 2010-

Ohio-2780, ¶ 5.


                                        -8-
Case No. 13-13-30


       {¶18} At the sentencing hearing in this case, the State cited three cases in

which the Seneca County Court of Common Pleas sentenced defendants for

similar offenses.    (Oct. 2, 2013 Tr. at 8-10).     After the State spoke, neither

Norman’s counsel nor Norman raised the issue of sentence proportionality or

otherwise offered any information concerning sentences imposed for similar

crimes committed by similar offenders.         (See id. at 24-28).   The trial court

proceeded to sentence Norman, noting that that it “considered its previous

sentences and various cases,” including the three cases mentioned by the State and

two other cases. (Id. at 28-29). After the trial court sentenced Norman, his

counsel informed the trial court, when asked, that they had nothing further for the

trial court. (Id. at 42-43).

       {¶19} Not only did Norman fail to raise the issue of sentence

proportionality before the trial court, he also failed to offer any information to the

trial court concerning sentences imposed for similar crimes committed by similar

offenders. Even assuming Norman did not waive the sentencing-proportionality

issue for appeal, based on the State’s descriptions of the cases it cited at the

sentencing hearing, it is clear that Norman’s total sentence is not disproportionate

to the total sentences in those cases.

       {¶20} The first of the State’s cited cases, State v. Risner, case number 10

CR 0099, involved a total 13-year sentence for one count each of rape, sexual


                                         -9-
Case No. 13-13-30


battery, and gross sexual imposition. (Id. at 8-9). According to the State, the

victim in that case was “a child in the household.” (Id. at 8). The second case,

State v. Phillips, case number 09 CR 0062, involved a total 13-year sentence for

one count of attempted rape and two counts of gross sexual imposition. (Id. at 9).

According to the State, the victim in that case “was similar in age” to the victim in

Norman’s case. (Id.). The third case, State v. Depinet, case number 11 CR 0288,

involved a total 9-year sentence for one count of attempted rape, two counts of

gross sexual imposition, and one count of importuning. (Id. at 9-10). The State

did not describe the victim in that case. (See id.).

       {¶21} The trial court sentenced Norman on four counts of rape, three

counts of sexual battery, two counts of gross sexual imposition, and one count of

importuning. (See Doc. No. 29). Each of the cases cited by the State involved

fewer than half of the number of offenses on which the trial court sentenced

Norman.    Furthermore, the trial court sentenced Norman on four first-degree

felonies, all rape offenses. Phillips and Depinet involved no first-degree felonies,

and Risner involved only one first-degree felony.       Therefore, Norman’s total

sentence was not disproportionate to the sentences in the three cases cited by the

State at the sentencing hearing.

       {¶22} Norman’s assignment of error is overruled.




                                        - 10 -
Case No. 13-13-30


       {¶23} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                               Judgment Affirmed

WILLAMOWSKI, P.J. and SHAW, J., concur.
/jlr




                                       - 11 -